                  Case 3:19-cr-00100-VC Document 62 Filed 12/23/20 Page 1 of 9




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANKUR SHINGAL (CABN 303434)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7108
 7        FAX: (415) 436-7234
          Ankur.Shingal@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   CASE NO. CR 19-100 VC
                                                       )
14           Plaintiff,                                )   DECLARATION OF SAN FRANCISCO POLICE
                                                       )   DEPARTMENT SERGEANT ALICIA
15      v.                                             )   WORTHINGTON
                                                       )
16   RAMON COFIELD,                                    )
                                                       )
17           Defendant.                                )
                                                       )
18

19           I, Alicia Worthington (née Castillo), declare and state as follows:
20           1.      I am currently employed as a police officer with the San Francisco Police Department
21 (“SFPD”), a position that I have held since 2002. I was promoted to Inspector in October of 2010 and

22 Sergeant in March of 2012. From 2010, I worked within several investigative units at SFPD district

23 stations including the Mission, Tenderloin, and Park stations until November of 2017. Throughout my

24 entire career, I have investigated and /or have been involved in the investigations of hundreds of cases

25 that fall within the spectrum of incident types investigated by the Special Victims Unit (i.e. Domestic

26 Violence, Child Abuse, Sexual Assault, Missing Persons, ICAC, Sex Offender (compliance), Stalking,

27 Human Trafficking, Financial Crimes, etc.)

28           2.      Effective November 4, 2017, I was transferred to the Internet Crimes Against Children

     DECLARATION OF ALICIA WORTHINGTON                1
     CR 19-100 VC
                 Case 3:19-cr-00100-VC Document 62 Filed 12/23/20 Page 2 of 9




 1 (“ICAC”) Unit within the Special Victims Unit (“SVU”). My primary responsibilities included

 2 investigations into allegations of child physical and sexual abuse transmitted over the internet, through

 3 cellular networks, and through various applications (i.e. chatting and social media apps). In addition to

 4 formal training at the San Francisco Police Academy, I have completed the following training, relevant

 5 to Special Victims Unit investigations:

 6               a. Robert Presley Institute of Criminal Investigation (ICI) Course (POST)

 7               b. Child Abuse – ICI Course (POST)

 8               c. Freenet Network Investigations (USDOJ)

 9               d. ADF Digital Evidence Investigator Training

10               e. Search Warrant and Arrest Course (POST)

11               f. Reid Technique of Interviewing and Interrogation (DEA)

12               g. Online Protections for Children and Families When Social Distancing (NCJTC)

13               h. Child Sex Trafficking From Suspicion to Disclosure (NCJTC)

14          3.      On November 30, 2017—a few weeks after I was assigned to ICAC—I was assigned

15 SFPD Case # 170-965-489, CyberTip #25390444. The CyberTip reflected that Tumblr had reported an

16 image to the National Center for Missing and Exploited Children (NCMEC).

17          4.      It should be noted that I did not direct Tumblr to search for this image, nor was I aware of

18 the image prior to receiving the NCMEC CyberTip. Stated differently, I had no involvement with

19 Tumblr or NCMEC’s investigation until I received the CyberTip. To the best of my knowledge, no

20 SFPD officer instructed Tumblr to search for the specific image that led to the CyberTip in this case.

21          5.      Upon receiving the NCMEC CyberTip, I reviewed it and noted the following facts,

22 among others:

23               a. The Tip had been created on November 8, 2017 and the “Incident Type” was listed as

24                  “Child Pornography (possession, manufacture, and distribution)”;

25               b. The CyberTip included the Tumblr user’s email address (rxxcofield@gmail.com),

26                  screen/user name (chaz2076), and IP address (162.238.124.187);

27               c. The suspect’s last login appeared to be on March 31, 2014; and

28               d. Tumblr had terminated the blog so that it could no longer be accessed.

     DECLARATION OF ALICIA WORTHINGTON                2
     CR 19-100 VC
                 Case 3:19-cr-00100-VC Document 62 Filed 12/23/20 Page 3 of 9




 1          6.      Because I was not familiar with Tumblr prior to receiving the CyberTip, I then

 2 researched Tumblr, and learned that it was a microblogging website that allowed users to post

 3 multimedia and other content on to their blogs. I learned that users could follow each other’s blogs, and

 4 that bloggers could make their blogs private.

 5          7.      The CyberTip did not provide information regarding the identity of the user. Thus, my

 6 top priority was identifying who may have posted the child pornography image to this Tumblr account.

 7 I began investigating by using the information available to me from the CyberTip.

 8          8.      Because the CyberTip included the user’s Gmail address and Tumblr username, I drafted

 9 and submitted search warrants to search both the Google and Tumblr accounts for various information,
10 including account information, subscriber names, user names, images, links, and videos. I submitted the

11 search warrants on December 11, 2017—less than two weeks after I initially received the CyberTip.

12          9.      When I submitted my affidavits for the Google and Tumblr search warrants, the

13 information I had learned in my investigation thus far was largely limited to the information contained in

14 the CyberTip and what I learned when I researched Tumblr. After including my background and

15 general information about Tumblr, I wrote:

16                  Tumblr reported the following:

17                  On 11/08/17 at 21:12:00 UTC a Tumblr with the user name chaz2076 with the IP
                    Address of 162.238.124.187 utilizing the email of rxxcofieldgmail.com uploaded
18                  the filename: 78180748604.jpg to their Tumblr blog address of
                    chaz2076.tumblr.com in early part of 2014, beginning in February.
19
     In this paragraph, I intended to summarize the key information gleaned from the CyberTip that was
20
     created on November 8, 2017. Specifically, I intended to convey that a Tumblr user with the username
21
     chaz2076 used an email address as a means to establish the account, either by login or username, namely
22
     rxxcofield@gmail.com. In my experience, a person’s email address could be a useful avenue in leading
23
     to the identity of the individual using the social media account. I later learned that both the Tumblr
24
     username and Gmail account were Ramon Cofield’s. I did not intend to indicate that the user had used
25
     the Gmail account to actually upload the image in that instance.
26
            I also intended to convey that the user had uploaded the specific image (78180748604.jpg) in the
27
     early part of 2014, beginning in February. This referenced the fact that the CyberTip included several
28

     DECLARATION OF ALICIA WORTHINGTON                3
     CR 19-100 VC
                  Case 3:19-cr-00100-VC Document 62 Filed 12/23/20 Page 4 of 9




 1 pages of posts from February to March 2014, including this specific image. I also described the image

 2 in my affidavit, to demonstrate why I believed it constituted a violation of California Penal Code §

 3 311.11(a), possession of child pornography.

 4          10.      After describing the image, I then wrote the following:

 5                   I conducted an online search for chaz2076.tumblr.com and discovered several
                     archived images of nude underage teenage males exposing their genitals that
 6                   appeared to have been uploaded to Tumblr by chaz2076 to another Tumblr user’s
                     blog in 2014.
 7
     This paragraph reflects the results of my online search near the time that I submitted the affidavits (i.e.,
 8
     late 2017), which indicated that there were several explicit images of underage individuals that appeared
 9
     to have been cached on the internet, thus available and publically accessible and associated with Ramon
10
     Cofield’s Tumblr username.
11
            This paragraph also reflects my assumption at the time that, like other social media platforms
12
     with which I was more familiar, a Tumblr user could upload images to another Tumblr user’s blog. I
13
     believed this because I was unfamiliar with Tumblr prior to receiving the CyberTip in this case and
14
     because the image said “via chaz2076,” which to me indicated that “chaz2076” had posted the image to
15
     the other user’s blog him or herself. I’ve attached a sanitized example to the end of my declaration for
16
     the Court’s review. I used the language “appeared to have been” due to my uncertainty on how exactly
17
     the technology functioned. I now understand that a Tumblr user cannot upload or post an image on to
18
     another user’s blog. Instead, what I now understand is that a Tumblr user can repost an image that was
19
     previously on another Tumblr user’s blog. To use the sanitized example at the end of my declaration for
20
     reference, this would mean that Tumblr user “petizoreil” (noted at the bottom of the page) reposted the
21
     image from chaz2076’s account. The basic concept that I intended to convey remained the same—the
22
     images I described in my affidavit were associated with the Tumblr account associated with Ramon
23
     Cofield at some point in time. I believe this was significant for the probable cause analysis because it
24
     demonstrated multiple pornographic images of underage individuals were associated with Cofield’s
25
     Tumblr account.
26
            11.      With respect to the Google warrant, I was familiar with Google and its products when I
27
     sought the search warrant. Based on my knowledge of Google’s products, I sought a search warrant for
28

     DECLARATION OF ALICIA WORTHINGTON                 4
     CR 19-100 VC
                  Case 3:19-cr-00100-VC Document 62 Filed 12/23/20 Page 5 of 9




 1 the specific Google products that I believed could be used to store photographs or indications of who

 2 used the Google account.

 3          12.      I included all of the information in the Google and Tumblr search warrants that I believed

 4 in good faith to be relevant to the Magistrate Judge’s probable cause determination. I did not

 5 intentionally avoid including any facts.

 6          13.      I received the Google search warrant returns first, on December 18, 2017. The returns

 7 revealed, among other information, a phone number associated with the Gmail account (“subject phone

 8 number”), numerous photographs of underage male and females exposing their genitalia (some of the

 9 boys had erect penises), and several photographs in subfolders titled “Saturday” and “Profile Photos” of
10 an unknown male I believed could be the subscriber to the Gmail account (later determined to be

11 Cofield). The returns also included chats from Google Hangouts, Google’s communication platform,

12 which included a chat conversation between Cofield and a self-identified 14-year-old individual

13 engaging in sexually explicit conversation. I then conducted a records check for the subject phone

14 number and found that it was associated with a Facebook page

15 https://www.facebook.com/ramon.cofield. Photos on this Facebook page further matched the Google

16 photographs in the above mentioned subfolders. At this point, I felt relatively certain that a Ramon

17 Cofield was the person operating the Tumblr blog with the username “chaz2076” and that he possessed

18 child pornography.

19          14.      Another SFPD officer then conducted a criminal background check for Ramon Cofield,

20 and found that he was (and still is) a convicted sex offender based on a prior conviction in the Northern

21 District of California for possession of child pornography. At this point, I positively identified Cofield

22 through a comparison of the photos of him contained in his Google and Facebook accounts against one

23 of his SF mugshots.

24          15.      On December 21, 2017, ten days after receiving Google returns, I sought and obtained a

25 search warrant for AT&T Wireless that requested “[a]ll account information, email addresses,

26 passwords, subscriber information, and methods of payment associated with” the subject phone number.

27          16.      The next day (December 22, 2017), AT&T provided the requested subscriber information

28 including an account number, which indicated that the account holder’s name was Ramon Cofield, that

     DECLARATION OF ALICIA WORTHINGTON                5
     CR 19-100 VC
                   Case 3:19-cr-00100-VC Document 62 Filed 12/23/20 Page 6 of 9




 1 his address was located between Ninth and Mission Streets in San Francisco, and that his account status

 2 was active. I confirmed the provided address was also the one listed as Cofield’s address in the state sex

 3 offender registry.

 4           17.      I received the Tumblr search warrant returns more than three (3) months later, on

 5 February 28, 2018. I reviewed the results and discovered over 1,000 images of child pornography.

 6 Some of the images reflected underage teens, both males and females, engaged in sex acts with adults

 7 and each other.

 8           18.      After I received the returns from the Google, Tumblr, and AT&T warrants, I included all

 9 the relevant information I received in my affidavit seeking a search warrant for Cofield’s residence. A
10 state magistrate judge issued a search warrant for Cofield’s residence on May 1, 2018. The warrant

11 allowed SFPD to search Cofield’s person and residence for a number of items that might relate to

12 storing child pornography, including “[a]ny cloud storage applications found on any media device.”

13           19.      On May 3, 2018, I and other SFPD officers executed the search on Cofield’s residence.

14 Cofield was home and detained without incident. During the search of Cofield’s residence, SFPD

15 seized:

16                 a. a laptop computer;

17                 b. six cellular phones;

18                 c. two DVDs;

19                 d. a piece of paper listing a Tumblr account, the email address rxxcofield@gmail.com, and

20                    what appeared to be passwords; and

21                 e. letters addressed to Cofield as indicia of his occupancy.

22 Subsequent searches of the devices found in his residence revealed hundreds of images of child

23 pornography.

24           20.      After executing the residential search warrant, Cofield was detained and transported to

25 the Special Victims Unit at 850 Bryant Street, Room 500. After I gave him his Miranda warnings, I and

26 another SFPD officer interviewed him. During this interview, Cofield admitted to a number of these

27 summarized facts:

28                 a. Cofield confirmed one of his cell phone numbers to be the subject phone number;

     DECLARATION OF ALICIA WORTHINGTON                  6
     CR 19-100 VC
                  Case 3:19-cr-00100-VC Document 62 Filed 12/23/20 Page 7 of 9




 1                b. Cofield admitted to liking younger males;

 2                c. Cofield stated “Chaz” was a nickname he obtained while attending Georgetown

 3                   University;

 4                d. Cofield confirmed one of his email’s to be rxxcofield@gmail.com;

 5                e. Cofield admitted to using Tumblr;

 6                f. Cofield admitted to possessing photos of underage children he pulled off of Tumblr

 7                   (between the ages of 13-17 years old); and

 8                g. Cofield admitted that he has a lot of pictures that he has saved off Tumblr.

 9          21.      If I was not able to proceed in my investigation as outlined above, I would have

10 continued to exhaust every avenue available to me to identify the person using the Tumblr account

11 (chaz2076) where the child pornography image was found. For example, from the CyberTip, I had

12 access to the IP address and the Gmail address (rxxcofield@gmail.com), either of which I believe could

13 have led me to identify Ramon Cofield. In my experience, email addresses are frequently associated

14 with a phone number or other identifying personal information, such as a person’s name or even their

15 address. Therefore, even if my search warrant to Google was limited to seeking only Google user

16 identity information, the Google returns would likely have included the subject phone number. As I did

17 in this case, I would have then conducted an Accurint search, identified AT&T as the provider, and

18 sought the search warrant to AT&T for subscriber information. That, in turn, would have revealed

19 Cofield’s name and address.

20          22.      Alternatively, the CyberTip provided the IP address associated with the Tumblr account

21 and listed AT&T as the service provider. Thus, even if I did not obtain the Google and Tumblr search

22 warrants, I would have sought a search warrant for AT&T to determine any identifying information,

23 such as name, phone number, and address, associated with the relevant IP address. Once AT&T

24 responded with the above-described subscriber information, that would have led me down the same

25 investigative path and I would have eventually determined Cofield’s identity and sought the residential

26 search warrant as I did in this case.

27          23.      Furthermore, regardless of the returns of the Google search warrant, once the Tumblr

28 returns came back and indicated that Cofield had over 1,000 child pornography images associated with

     DECLARATION OF ALICIA WORTHINGTON                 7
     CR 19-100 VC
               Case 3:19-cr-00100-VC Document 62 Filed 12/23/20 Page 8 of 9




 1 his account, I would have sought the residential search warrant based on those facts, alone, as soon as I

 2 identified the person associated with the Tumblr username chaz2076.

 3

 4

 5

 6

 7          I declare under penalty of perjury that the foregoing is true and correct to the best of my

 8 knowledge.

 9          Executed this 23rd day of December 2020 in Marin County, California

10

11          /s/ Alicia Worthington (electronically signed by AUSA with permission from Sgt. Worthington)
            ALICIA WORTHINGTON, #1999
12          Officer, San Francisco Police Department
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF ALICIA WORTHINGTON                8
     CR 19-100 VC
             Case 3:19-cr-00100-VC Document 62 Filed 12/23/20 Page 9 of 9




 1 Example Post

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF ALICIA WORTHINGTON    9
     CR 19-100 VC
